Citation Nr: 1219969	
Decision Date: 06/06/12    Archive Date: 06/20/12

DOCKET NO.  07-03 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include chronic adjustment disorder with mixed anxiety and depressed mood and posttraumatic stress disorder (PTSD), including as secondary to degenerative arthritis of the lumbosacral spine or to service-connected right thumb fracture residuals with degenerative arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1961 to August 1965. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the RO in Boston, Massachusetts, which denied service connection for chronic adjustment disorder with mixed anxiety and depressed mood.  Since then, medical evidence associated with the claims file documents a possible diagnosis of PTSD, so the issue has been characterized to reflect this diagnosis.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that the scope of a mental health disability claim includes any mental health disability that could reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).   

This case was previously before the Board in July 2011, at which time it denied a claim for service connection for degenerative arthritis of the lumbosacral spine and a claim for an increased rating for right thumb fracture residuals with degenerative arthritis, and remanded the issue on appeal for a hearing before a Veterans Law Judge.  

Thereafter, the Veteran testified before the undersigned at an April 2012 hearing at the RO.  A transcript has been associated with the file.  The case now returns for appellate consideration.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  Service connection may also be granted for disability that is proximately due to or aggravated by service-connected disease or injury.  38 C.F.R. § 3.310 (2011).

When the Veteran filed his claim, he contended that he developed a psychiatric disorder secondary to his nonservice-connected lumbar spine degenerative arthritis or as a result of his service-connected right thumb disability.  Alternatively, he also contended that he developed PTSD as a result of several traumatic experiences during his military service.  

Initially, given that the Veteran's claim is not limited to one psychiatric disorder and specifically includes a claim for PTSD, he should be sent a letter notifying him of the information and evidence necessary to substantiate a claim of service connection for PTSD, to comply with the VCAA. See 38 U.S.C.A. § 5103; 38 C.F.R. §§ 3.159, 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 (1997).

With regard to the traumatic experiences he alleges caused his PTSD, the Veteran testified during his April 2012 hearing that he had top clearance during service and was privy to top secret information.  While stationed in Roanoke Rapids, North Carolina, in approximately 1963, he was assigned to temporary duty as a military policeman, and felt fear because he was privy to sensitive information.   Second, the Veteran testified that, while stationed in the Aleutian Islands, he was troubled upon hearing from someone else that a troop taking part in the invasion of the Bay of Pigs received no backup.  He also testified that he was scared by talk about the Vietnam War from his roommate.  He also reported witnessing the aftermath of an earthquake in Anchorage, Alaska, in 1964, though he did not witness the earthquake himself.  However, in prior statements made during treatment at the Lowell Vet Center in February 2002, the Veteran stated that while in the Air Force on the dew line in the Alaskan tundra, he was living underground when an earthquake hit in 1964 or 1965.  He also stated that he lived in extremely harsh environmental conditions with temperature below 0 degrees on a small 2 by 4 mile island surrounded by the ocean.  He stated that he was afraid that he would be overtaken by hostile forces, and he was afraid of being killed by the Russians or the Americans because of the top secret sensitive information that he had memorized.    

The Veteran's DD Form 214 shows that, while in the Air Force, his military occupational specialty (MOS) was as a teleswitch equipment repairman, and that he had had 11 months of service at sea or abroad, though it was not specified where he served.  A copy of his complete service personnel records should be obtained.

To date, verification of the Veteran's reported stressors has not been undertaken by the Joint Services Records Research Center (JSRRC).  In this regard, the Board notes that stressor verification requires that the Veteran provide, at a minimum, a stressor that can be documented, the location where the incident took place, the approximate date of the incident, and the unit of assignment at the time the stressful event occurred.  See M21-1MR, Part IV.ii.1.D.14.d.  Nevertheless, regardless of whether the Veteran's reported stressors are verifiable, efforts to corroborate his reported in-service stressors should be undertaken before the Board renders a decision in this case. 

Additionally, the Board notes that, effective July 13, 2010, the regulations governing service connection for PTSD were amended to relax the adjudicative evidentiary requirements for determining what happened in service where the Veteran's claimed stressor is related to "a fear of hostile military or terrorist activity during service."  Specifically, the new 38 C.F.R. § 3.304(f)(3) provides that, if a stressor claimed by a Veteran is "related to the Veteran's fear of hostile military or terrorist activity," and a VA psychiatrist or psychologist (or a psychiatrist or psychologist with whom VA has contracted), confirms that the claimed stressor is (1) adequate to support a diagnosis of PTSD, and (2) that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3).  Moreover, the amendment provides that, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  Id. 

In this case, the Veteran has indicated that he feared hostile military activity during service insofar as he was afraid of Cuban missiles reaching the location where his unit was stationed, and he was privy to very sensitive and top-secret information.  He also feared that the island where he was stationed in Alaska would be taken over by the Russians.  Accordingly, the amended 38 C.F.R. § 3.304(f)(3) should be considered by the RO on remand. 

The Veteran also should be provided with a VA psychiatric examination to determine the exact nature of any existing psychiatric disorder and the etiology of any diagnosed psychiatric disorder.  In addition to his reported stressors, the Veteran's medical treatment records also show that he has been diagnosed with depression and chronic adjustment disorder with mixed anxiety and depressed mood, and an examination should be provided to determine whether any psychiatric disorder is, alternatively, proximately due to or aggravated by his service-connected right thumb disability.  38 C.F.R. § 3.310 (2011).
  
Finally, at the hearing in April 2012, the Veteran testified that he has been receiving treatment for his psychiatric disorder from his private psychologist, Kimberly Lannon, Psy.D.  Although the Veteran testified that these treatment records have been submitted, a review of the claims file actually shows that they have not been associated with the claims file.  Rather, only summaries from Dr. Lannon have been submitted.  Therefore, these records should be obtained in compliance with VA's duty to assist, as well as the Veteran's complete treatment records from the Vet Center in Lowell.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VCAA notice letter notifying him and his representative of any information or lay or medical evidence not previously provided that is necessary to substantiate his service connection claim for PTSD.  See  38 C.F.R. § 3.304(f).  

The letter should also inform him of the type of evidence required to substantiate his claim for secondary service connection for his psychiatric disorder(s) on the basis that they are proximately due to, the result of, or chronically aggravated by, his service-connected right thumb disorder and/or a back disorder.  See 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

2.  Make arrangement to obtain a copy of the Veteran's complete service personnel records.

3.  Make arrangement to obtain a copy of the Veteran's complete treatment records from the Vet Center in Lowell, dated since 2002.

4.  Make arrangement to obtain a copy of the Veteran's actual treatment records (as opposed to summaries) from Kimberly Lannon, Psy.D., LMHC, at Bedford Psychological Associates, dated since December 2006.

5.  Contact the Veteran and request that he provide a more specific and detailed statement describing his alleged stressors, including (1) the approximate date (within a 60 day window) of any event or incident that occurred, and (2) his unit of assignment when he was stationed in Roanoke Rapids, North Carolina, Aleutian Islands, and Anchorage Alaska.  He should be informed that specific dates, locations, circumstances, and names of those involved in the reported incidents would prove helpful in attempting to verify his stressors.

6.  Once the foregoing development has been completed, regardless of whether the Veteran submits a more specific statement, the RO via the AMC should request that JSRCC and/or any other relevant agency provide any available information that might corroborate the Veteran's alleged in-service stressors, including (1) being assigned, to temporary duty as a military policeman while stationed in Roanoke Rapids, North Carolina, in approximately 1963; (2) hearing from someone else that a troop taking part in the invasion of the Bay of Pigs received no backup; (3) witnessing the aftermath of an earthquake in Anchorage, Alaska, in 1964, and/or while in the Air Force on the dew line in the Alaskan tundra, living underground when an earthquake hit in 1964 or 1965; and (4) experiencing harsh environmental conditions and fear of a Russian invasion while stationed on a small 2 by 4 mile island surrounded by the ocean in Alaska.  

In requesting this information, the JSRRC and/or any other indicated agency should be provided with a copy of this remand and copies of the Veteran's available service personnel records, showing service dates, duties, and units of assignment, as well as any additional relevant evidence associated with the claims folder as a result of this remand.

7.  After the foregoing development has been completed, schedule the Veteran for a VA examination by a psychiatrist. The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination. 

After conducting an examination of the Veteran and performing any clinically indicated diagnostic testing, the examiner should provide an opinion as to the diagnosis of any acquired psychiatric disorders found to be present, i.e., PTSD, depression, chronic adjustment disorder, etc. 

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current psychiatric disorder had its clinical onset during active service or is related to any in-service disease, event, or injury.  

If the Veteran meets the DSM-IV criteria for PTSD, the examiner must determine whether the Veteran's PTSD can be related to the stressors reported by the Veteran.  The examiner must provide an opinion as to whether the Veteran's claimed stressors are adequate to support a diagnosis of PTSD based on a fear of hostile military activity during service, and whether his symptoms are related to the claimed stressors. 

The examiner also should provide an opinion as to whether it is at least as likely as not (50 percent or greater) that any current psychiatric disorder was either (a) caused by, or (b) aggravated by, the Veteran's service-connected right thumb disability.  In providing this opinion, the examiner should acknowledge and discuss the three opinions provided by Kimberly Lannon, Psy.D., LMHC.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

8.  Review the medical opinion/report obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, should return the case to the examiner for completion of the inquiry.

9.  Finally, readjudicate the Veteran's claim on appeal, with consideration of 38 C.F.R. § 3.304(f)(3).  If the benefit sought on appeal is not granted in full, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).

_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

